ROBERTSON, Judge,
dissenting.
This case involves the interpretation of a contract of insurance. The majority opinion lifts the words “alighting from” from the context of the contract, declares them susceptible of several interpretations, and finds coverage. Yet the phrase “alighting from” is but a definition of the phrase “others occupying” the insured vehicle. Read in context, as it should be, I do not believe “alighting from” can be given the expansive reading assigned it by the majority.
A unanimous panel of the Court of Appeals, Eastern District, filed an opinion affirming the trial court’s judgment. Judge Harold Satz’s opinion reflects my views in this case by carefully considering the contractual language in context. His work, which follows without further attribution, is adopted as my dissenting opinion in this case.
One definition of an insured in Farm Bureau’s policy is “others occupying” the insured vehicle. “Occupy” is defined as being “in or upon, entering into or alighting from the insured vehicle.” On appeal, the sole question is whether Bill was “alighting from” the bus when he was struck by the uninsured motorist.
In Missouri, our courts have not determined the meaning of “alighting from” a vehicle as used in the policy clause in question. The Court of Appeals, however, has determined the meaning of “entering into” a vehicle in an identical clause. State Farm Mutual Auto. Ins. Co. v. Farmers Ins. Co., 569 S.W.2d 384 (Mo.App.1978). In so doing, the court said the descriptive terms used to define “occupancy” do not make that definition ambiguous. Id. at 386. The court also noted the different descriptive terms contemplate different situations, “although a given situation could *377encompass two or even three of the [termsl.”1 Id. at 386.
As commonly understood, “alight” simply means to get down or descend from.2 “Alighting from”, however, as used in the clause in question, cannot sensibly be limited to the physical act of descending from the insured vehicle. The terms “in” and “upon” are also used in the clause, and these two terms are consistently said to contemplate a person having some physical contact with the insured vehicle at the time of the injury. See, e.g., Whitmire v. Nationwide Mut. Ins. Co., 254 S.C. 184, 174 S.E.2d 391, 394 (1970); see also Fidelity & Cos. Co. of N. Y. v. Garcia, 368 So.2d 1313, 1315 (Fla.App.1979). Thus, “alighting from” would be meaningless if it too were limited to physical contact with the insured vehicle. Whitmire v. Nationwide and Fidelity v. Garcia, supra.
It would be equally unreasonable to hold a person has completed the process of “alighting from” when he has one foot on the ground and has just released his contact with the insured vehicle. See, e.g., Fidelity & Cas. Co. of N.Y. v. Garcia, supra at 1315; Nickerson v. Citizens Mut. Ins. Co., 393 Mich. 324, 224 N.W.2d 896, 899 (1975). On the other hand, there must be some limit to the activity which rationally can be characterized as “alighting from” the vehicle.
Those courts that have addressed this specific issue have resolved it in several different ways. See Insurance — Auto— Alighting or Entering, 19 ALR2d 513 (1951). Some courts have held or said that “alighting from” continues until the person alighting reaches a place of safety. Whitmire v. National Mut. Ins. Co., supra; St. Paul—Mercury Indemnity Co. v. Broyles, 230 Miss. 45, 92 So.2d 252 (1957); Kantola v. State Farm Ins., 62 Ohio Misc. 11, 405 N.E.2d 744 (Mun.Ct.1979). Applying this definition here, the closest place of safety would be the north shoulder of the westbound lane of traffic; a place Bill reached when he stepped down from the bus.
However, this definition is misdirected. A more practical and workable method of determining the limits of “alighting from” is a factorial method used by some courts. This method assumes “alighting from” is a continuous series of acts. At some point in this series, the final act of “alighting from” is completed, with the next act being the beginning of a new activity or direction. See, e.g., Carta v. Providence Washington Indemnity Co., 143 Conn. 372, 122 A.2d 734, 736-737 (1956). The method obviously requires a determination of the point at which the final act of “alighting from” is completed and the new activity and direction begins. Objective operative facts are used to reach this determination. These facts include the time that elapsed from the actual physical descent from the insured vehicle until the injury, the distance from the insured vehicle to the site of the injury and any other operative facts which evidence an intention by the claimant to undertake a new activity or direction. See, e.g., Day v. Coca-Cola Bottling Co., 420 So.2d 518, 519-520 (La.App.1982); Fidelity & Cas. Co. of N.Y., supra.
The parties here stipulated that Bill walked 18-20 feet after stepping down from the bus, but stipulated Bill was never more than two feet away from the bus. There was no stipulation about elapsed time, but, for our purposes here, it is appropriate to assume it was only a short period of time from his actual descent until he was hit. These facts, however, must be considered with the fact that Bill was hit after he had crossed the center line of the highway, in the eastbound lane of traffic. Given this latter fact, it is unnecessary to determine the exact point at which Bill completed “alighting from” the bus. Suffice it to say, after Bill crossed the center line, he was engaged in a distinctly separate activity not related to the bus; that is, he was then crossing the highway in order to go home. See, e.g., Fidelity & Cas. Co. of N.Y., supra, 368 So.2d at 1315.
*378Bill relies on Kontola v. State Farm Ins., supra, and argues that “alighting from” here continues or would have continued until he reached a place of safety. The place of safety for those “alighting from” a school bus, he contends, is greater than the place of safety for those “alighting from” an automobile or even other carriers. Bill points out the Rules of the Department of Elementary and Secondary Education “require students who must cross the roadway after leaving the bus ... to cross a minimum of ten feet (10) in front of the bus....” 5 CSR 40-261(3)(A), (2)(D). Thus, Bill argues, “[t]he school bus was supposed to be his protector and a stoplight for other traffic. Had not this been the case, he would not have trustingly walked in front of the school bus.”
Bill’s argument is not persuasive. The fact the Department of Education provides traffic regulations to protect students does not mean the protection was designed to protect a student “alighting from” a school bus, as that phrase is understood by an insurer and its insured in a contract of insurance, rather than protecting the student as he crosses the street, on his way home, after “alighting from” the school bus. See Fidelity & Cas. Co. of N. Y. v. Garcia, supra.
I would affirm the judgment. I respectfully dissent.

. “For instance a person may be ‘entering into’ a vehicle and be in a position where he is both in and upon the vehicle also." Id. at 386.


. ”[A]light ... (1) to spring down, get down, or descend, as from a horse’s back or from a carriage; to dismount ...” Webster’s New International Dictionary of the English Language (2nd Edition 1960).